DETAILED ACTION
1.	This action is responsive to the communication filed on November 26, 2021.  Claims 1-20 are pending.  At this time, claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 3, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 3, 11, and 18 recite “providing a selectable interface that terminates the new connection to the network in response to a selection of the selectable interface.”  There is insufficient antecedent basis for these limitation in the claim.  It is unclear what actually a/the selectable interface is. The instant specification does not even describe the meaning of a/the selectable interface.  Appropriate correction is required by the applicant.  Please also correct all dependent claims that have recited with the similar phrase or terminology.
Claims 19-20 are dependent claims of claim 18, thus they are rejected with the same rationale applied against claim 18 above.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground 
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
9.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1, 4-9, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Visbal; Alexander (US 8832832 B1), and further in view of Deerman; James Robert et al.  (US 7782902 B2).
a.	Referring to claim 1:
		i.	Visbal teaches a computer-implemented method for identifying network risk, comprising:
(see column 13, lines 32-48 of Visbal);
(2)	determining a public internet protocol (public IP) address of an exit point used by the network (see column 13, lines 32-48 of Visbal; see also the combination of teaching between Visbal and Deerman  for public IP address); 
(3)	determining a reputation rating of the network based on the public IP address of the exit point (see Figure 1 and column 3, lines 54-59; see also column 4, lines 1-24; column 5, lines 9-50 of Visbal; see also the combination of teaching between Visbal and Deerman  for public IP address); and
(4)	generating a notification indicating the reputation rating (see Figure 3 and column 1, lines 19-24; see also column 6, lines 56-61; column 18, line 64 through column 19, line 3 of Visbal).
ii.	Although Visbal teaches the claimed subject matter, Visbal is silent on the capability of disclosing public IP address (if indeed is not inherent). On the other hand, Deerman teaches this public IP address in column 4, lines 34-46 of Deerman.
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Visbal with the teaching of Deerman to provide a simple solution to interconnect enterprise and service provider private and public networks that ensures open IP Communications without compromising network integrity (see column 4, lines 15-18 of Deerman).
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Visbal with the teaching of Deerman to allow non-unique private Internet Protocol ("IP") addresses from one or more private IP networks to be mapped into addresses usable on the public IP network (see column 1, lines 10-13 of Deerman).
b.	Referring to claims 4 and 12:
		i.	The combination of teaching between Visbal and Deerman  teaches the claimed subject matter.  Visbal and Deerman further teach:
(see column 4, lines 1-24 of Visbal; column 4, lines 34-46 of Deerman).
c.	Referring to claims 5 and 13:
		i.	The combination of teaching between Visbal and Deerman  teaches the claimed subject matter.  Visbal and Deerman further teach:
(1)	wherein requesting the reputation rating comprises providing the public IP address of the exit point for the IP reputation service (Figure 1 and column 3, lines 54-59; see also column 4, lines 1-24; column 5, lines 9-50 of Visbal; column 4, lines 34-46 of Deerman).
d.	Referring to claims 6 and 14:
		i.	The combination of teaching between Visbal and Deerman teaches the claimed subject matter.  Visbal further teaches:
(1)	wherein the network is a third-party network that provides access to a wide area network (WAN) (see column 18, lines 34-49 of Visbal).
e.	Referring to claims 7 and 15:
		i.	The combination of teaching between Visbal and Deerman teaches the claimed subject matter.  Visbal further teaches:
(1)	wherein the WAN is the Internet (see column 18, lines 34-63 of Visbal).
f.	Referring to claims 8 and 16:
		i.	The combination of teaching between Visbal and Deerman teaches the claimed subject matter.  Visbal and Deerman further teach:
(1)	wherein determining that a computing device has created a new connection to a network comprises probing the public IP address of the exit point using the IP lookup service (see column 13, lines 32-48 of Visbal; see also column 7, lines 22-25; column 4, lines 34-46 of Deerman).
g.	Referring to claims 9 and 17:
		i.	The combination of teaching between Visbal and Deerman teaches the claimed subject matter.  Visbal and Deerman further teach:
 (see column 13, lines 32-48 of Visbal; see also column 7, lines 22-25; column 4, lines 34-46 of Deerman).
11.	Claims 2-3, 10-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Visbal; Alexander (US 8832832 B1), in view of Deerman; James Robert et al.  (US 7782902 B2), and further in view of Sole; Pablo German et al.  (US 10958662 B1).
a.	Referring to claim 2:
		i.	Although the combination of teaching between Visbal and Deerman teaches the claimed subject matter of reputation (see column 4, lines 1-24 of Visbal), they are silent on the capability of disclosing terminating the new connection to the network based on the reputation and a predetermined reputation threshold.  On the other hand, Sole teaches:
(1)	further comprising terminating the new connection to the network based on the reputation and a predetermined reputation threshold  (see column 27, lines 28-37 of Sole).
ii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the modified-invention of Visbal with the teaching of Sole to monitoring and security applications, such as intrusion or threat prevention detection (see column 1, lines 22-23 of Sole).
iii.	The ordinary skilled person would have been motivated to:
(1)	have modified the modified-invention of Visbal with the teaching of Sole for monitoring and securing network communications (see column 2, lines 57-58 of Sole).
b.	Referring to claims 3 and 11:
		i.	The combination of teaching between Visbal, Deerman, and Sole teaches the claimed subject matter.  Visbal and Sole further teach:
(1)	further comprising providing a selectable interface that terminates the new connection to the network in response to a selection of the selectable (see column 18, lines 34-49 of Visbal; see also column 27, lines 28-37; see also column 12, lines 28-47 of Sole).
c.	Referring to claim 10:
		i.	Visbal teaches a computer program product comprising program instructions stored on a computer readable storage medium, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising:
(1)	determining that a computing device has created a new connection to a network (see column 13, lines 32-48 of Visbal);
(2)	determining a public internet protocol (public IP) address of an exit point used by the network (see column 13, lines 32-48 of Visbal; see also the combination of teaching between Visbal and Deerman  for public IP address); 
(3)	determining a reputation rating of the network based on the public IP address of the exit point (see Figure 1 and column 3, lines 54-59; see also column 4, lines 1-24; column 5, lines 9-50 of Visbal; see also the combination of teaching between Visbal and Deerman  for public IP address); and
(4)	generating a notification indicating the reputation rating (see Figure 3 and column 1, lines 19-24; see also column 6, lines 56-61; column 18, line 64 through column 19, line 3 of Visbal); and
(5)	terminating the new connection to the network based on the reputation and a predetermined reputation threshold (see column 13, lines 32-48 of Visbal; see also the combination of teaching between Visbal and Sole).
ii.	Although Visbal teaches the claimed subject matter, Visbal is silent on the capability of disclosing (1) public IP address (if indeed is not inherent) and (2) terminating the new connection to the network based on the reputation and a predetermined reputation threshold. On the other hand, Deerman teaches (1) public IP address (see column 4, lines 34-46 of Deerman); and Sole teaches (2) terminating the new connection to the network based on the reputation and a predetermined reputation threshold (see column 27, lines 28-37 of Sole).

(1)	have modified the invention of Visbal with the teaching of Deerman to provide a simple solution to interconnect enterprise and service provider private and public networks that ensures open IP Communications without compromising network integrity (see column 4, lines 15-18 of Deerman); and with the teaching of Sole to monitoring and security applications, such as intrusion or threat prevention detection (see column 1, lines 22-23 of Sole).
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Visbal with the teaching of Deerman to allow non-unique private Internet Protocol ("IP") addresses from one or more private IP networks to be mapped into addresses usable on the public IP network (see column 1, lines 10-13 of Deerman); and with the teaching of Sole for monitoring and securing network communications (see column 2, lines 57-58 of Sole).
d.	Referring to claim 18:
		i.	Visbal teaches a system comprising: a computer processing circuit; and a computer-readable storage medium storing instructions, which, when executed by the computer processing circuit, are configured to cause the computer processing circuit to perform a method comprising:
(1)	determining that a computing device has created a new connection to a network (see column 13, lines 32-48 of Visbal);
(2)	determining a public internet protocol (public IP) address of an exit point used by the network (see column 13, lines 32-48 of Visbal; see also the combination of teaching between Visbal and Deerman  for public IP address); 
(3)	determining a reputation rating of the network based on the public IP address of the exit point (see Figure 1 and column 3, lines 54-59; see also column 4, lines 1-24; column 5, lines 9-50 of Visbal; see also the combination of teaching between Visbal and Deerman  for public IP address); and
(see Figure 3 and column 1, lines 19-24; see also column 6, lines 56-61; column 18, line 64 through column 19, line 3 of Visbal); and
(5)	providing a selectable interface that terminates the new connection to the network in response to a selection of the selectable interface (see column 18, lines 34-49 of Visbal; see also the combination of teaching between Visbal and Sole).
ii.	Although Visbal teaches the claimed subject matter, Visbal is silent on the capability of disclosing (1) public IP address (if indeed is not inherent) and (2) providing a selectable interface that terminates the new connection to the network in response to a selection of the selectable interface. On the other hand, Deerman teaches (1) public IP address (see column 4, lines 34-46 of Deerman); and Sole teaches (2) providing a selectable interface that terminates the new connection to the network in response to a selection of the selectable interface (see also column 12, lines 28-47; see column 27, lines 28-37 of Sole).
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Visbal with the teaching of Deerman to provide a simple solution to interconnect enterprise and service provider private and public networks that ensures open IP Communications without compromising network integrity (see column 4, lines 15-18 of Deerman); and with the teaching of Sole to monitoring and security applications, such as intrusion or threat prevention detection (see column 1, lines 22-23 of Sole).
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Visbal with the teaching of Deerman to allow non-unique private Internet Protocol ("IP") addresses from one or more private IP networks to be mapped into addresses usable on the public IP network (see column 1, lines 10-13 of Deerman); and with the teaching of Sole for monitoring and securing network communications (see column 2, lines 57-58 of Sole).
e.	Referring to claim 19:

(1)	further comprising terminating the new connection to the network based on the reputation and a predetermined reputation threshold (see column 4, lines 1-24 of Visbal ; see also column 27, lines 28-37 of Sole).
f.	Referring to claim 20:
		i.	The combination of teaching between Visbal, Deerman, and Sole teaches the claimed subject matter.  Visbal and Deerman further teach:
(1)	wherein: determining the reputation rating of the network comprises requesting the reputation rating from an IP reputation service (see column 13, lines 32-48 of Visbal; see also column 7, lines 22-25; column 4, lines 34-46 of Deerman); and requesting the reputation rating comprises providing the public IP address of the exit point for the IP reputation service (see column 13, lines 32-48 of Visbal; see also column 7, lines 22-25; column 4, lines 34-46 of Deerman).
Information Disclosure Statement
12.	The information disclosure statement (IDS) filed on November 26, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a.	Doctor; Brad Bernay et al. (US 20140096251 A1) discloses APPARATUS, SYSTEM AND METHOD FOR IDENTIFYING AND MITIGATING MALICIOUS NETWORK THREATS (see Title).
b.	Conley; Kenneth W. et al. (US 7916861 B2) discloses System and method for establishing secondary channels (see Title).
c.	Cunningham; Aaron et al. (US 20070130468 A1) discloses Network connection identification (see Title).
d.	Rector, Dusty D. et al. (US 20030212802 A1) discloses Proximity network encryption and setup (see Title).	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and   phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
August 11, 2021